Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 and 40-41 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10761501. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention of an electronic device comprising a storage device configured to receive a request from a host and response with a first single bit and a second single bit to the host. A comparison between independent claim 1 or the current application and independent claim 1 or the US Patent 10761501 is provided for example.


US Patent 10761501
Claim 1. An electronic device, comprising: 

a storage device configured to receive a request from a host; and 

a sensor configured to measure a temperature of the storage device; 

wherein the storage device is configured to store a value of an upper limit temperature and a value of a lower limit temperature, and to output a value of a first single bit and a value of a second single bit to the host based on the request, and 

wherein the storage device is further configured to set the value of the first single bit when a temperature of the storage device is higher than the upper limit temperature and to set the value of the second single bit when the temperature of the storage device is lower than the lower limit temperature.
Claim 1. An electronic device, comprising: 

a storage device configured to receive a request from a host; and 

a sensor configured to measure a temperature of the storage device; 

wherein the storage device is configured to store a value of an upper limit temperature and a value of a lower limit temperature, and to output a value of a first bit and a value of a second bit to the host in response to the request, and 

wherein the storage device is further configured to set the value of the first bit when a temperature of the storage device is higher than the upper limit temperature and to set the value of the second bit when the temperature of the storage device is lower than the lower limit temperature.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-12, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Achtenberg et al (US Pub. 2017/0345510; hereinafter Achtenberg) in view of Kyug-Eun et al (DE 102015114592; hereinafter Kyug-Eun).

As per claim 1, Achtenberg discloses An electronic device, comprising: 

a storage device configured to receive a request from a host [Fig. 1; para 0028; a data storage device 102 and an access device 180 (e.g., a host device)]; and 

a sensor configured to measure a temperature of the storage device [Fig. 1; para 0041; Temperature Sensor 112]; 

[Fig. 1; para 0045, 0049-0050, 0054; a first threshold 142 and a second threshold 144; an upper bound 216; a lower bound 218; para 0043; a refresh flag 110; para 0174; a single bit], and 

wherein the storage device is further configured to set the value of the first single bit when a temperature of the storage device is higher than the upper limit temperature and to set the value of the second single bit when the temperature of the storage device is lower than the lower limit temperature [Fig. 1; para 0045, 0049-0050, 0054; a first threshold 142 and a second threshold 144; an upper bound 216; a lower bound 218; para 0043; a refresh flag 110; para 0174; a single bit].

Though Achtenberg utilizes a refresh flag to indicate when the temperature of the memory falls below a particular threshold temperature or goes above a particular temperature, Achtenberg does know about a single bit [para 0174]. Achtenberg does not specifically disclose utilizing a single bit to indicate when the temperature of the storage device is higher than the upper bound and when the temperature of the storage device is lower than the lower bound but it would have been obvious to a routineer in the art as the use of a bit to store an indicator is well known in the art. However, Kyung-Eun (in the same field of endeavor) clearly discloses utilization of a bit to store zero or one as an indicator when a temperature is lower/higher than a particular temperature (i.e., depending of programming or design of the system) [page 16, lines 1-12]. Therefore, it would have been obvious to one of ordinary skill in the art before the 


As per claim 15, Achtenberg discloses an electronic system, comprising: 

a storage device configured to receive a request from a host [Fig. 1; para 0028; a data storage device 102 and an access device 180 (e.g., a host device)]; 

a sensor configured to measure a temperature of the storage device [Fig. 1; para 0041; Temperature Sensor 112]; 

a communication block configured to communicate with an external device [Fig. 1; para 0029; a communication path]; andPage 4 of 7Application No. 17/000,914 SEC.4309C PRELIMINARY AMENDMENT 

a bus configured to provide a communication path between the communication block and the storage device [Fig. 1; para 0029; a communication path such as a bus], 

wherein the storage device is configured to store a value of an upper limit temperature and a value of a lower limit temperature, and to output a value of a first single bit and a value of a second single bit to the host in response to the request [Fig. 1; para 0045, 0049-0050, 0054; a first threshold 142 and a second threshold 144; an upper bound 216; a lower bound 218; para 0043; a refresh flag 110; para 0174; a single bit], 

wherein the storage device is further configured to set the value of the first single bit when a temperature of the storage device is higher than the upper limit temperature and to set the value of the second single bit when the temperature of the storage device is lower than the lower limit temperature [Fig. 1; para 0045, 0049-0050, 0054; a first threshold 142 and a second threshold 144; an upper bound 216; a lower bound 218; para 0043; a refresh flag 110; para 0174; a single bit], and 

wherein the communication block is configured to support at least one wireless communication protocol, the at least one wireless communication protocol including at least one of long term evolution (LTE), global system for mobile communication (GSM), near field communication (NFC), wireless fidelity (Wi-Fi), radio frequency identification (RFID), transfer control protocol/Internet protocol (TCP/IP) or universal serial bus (USB) [Fig. 1; para 0028-0029, 0030-0031; communication path such as a bus or a wireless connection, network connections, universal serial bus (USB), and other listed communication protocol are well known in the art].

Though Achtenberg utilizes a refresh flag to indicate when the temperature of the memory falls below a particular threshold temperature or goes above a particular temperature, Achtenberg does know about a single bit [para 0174]. Achtenberg does not specifically disclose utilizing a single bit to indicate when the temperature of the storage device is higher than the [page 16, lines 1-12]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to keep track of the temperature of a storage device and to take an appropriate action when a measured temperature of the storage device is out of a qualified or pre-determined temperature range so the data storage device may operate in compliance with a defined specification.


As per claims 2-3 and 40-41, Kyung-Eun discloses wherein the storage device is configured to set the value of the first single bit to one when the temperature of the storage device is higher than the upper limit temperature, and configured to set the value of the second single bit to one when the temperature of the storage device is lower than the lower limit temperature [page 16, lines 1-12].

As per claim 8, Achtenberg discloses wherein the storage device comprises: a first register configured to manage the value of the upper limit temperature [Fig. 1; para 0028; a data storage device 102; inherent to the storage device]; and a second register configured to manage the value of the lower limit temperature [Fig. 1; para 0028; a data storage device 102; inherent to the storage device]
As per claim 11, Achtenberg discloses wherein the sensor is disposed inside the storage device [Fig. 1].

As per claim 12, Achtenberg discloses wherein the host is an application processor, and wherein the storage device is one of an eMMC (Embedded MultiMediaCard), a Universal Flash Storage (UFS), and a Solid State Drive (SSD) [para 00030, 0031, 0034].

As per claims 14 and 16, Achtenberg discloses encoding and decoding [Fig. 15-17; para 0042, 0044; encoding and decoding].

Claims 4-7, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Achtenberg et al (US Pub. 2017/0345510; hereinafter Achtenberg) in view of Kyug-Eun et al (DE 102015114592; hereinafter Kyug-Eun) and further in view of Automotive Electronics Council (Failure Mechanism Based Stress Test Qualification for Integrated Circuits; hereinafter AEC).

As per claims 4-7 and 18-19, Achtenberg and Kyung-Eun disclose the invention substantially. They do not specifically disclose regarding defining a temperature range according to Automotive Electronics Council, but AEC clearly discloses the same definition of part operating temperature grade [page 2]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they are in the same field of endeavor wherein it is determined that a device is .


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Achtenberg et al (US Pub. 2017/0345510; hereinafter Achtenberg) in view of Kyug-Eun et al (DE 102015114592; hereinafter Kyug-Eun) and further in view of Kim et al (US Pub. 2015/03017441; hereinafter Kim).


As per claims 9 and 20, Achtenberg and Kyung-Eun disclose the invention substantially. They do not specifically disclose regarding throttling operation, but utilizing a throttling operation to lower the temperature (or cool down) of a device is well known in the art. However, Kim (in the same field of endeavor) clearly discloses to utilize the technique of throttling to lower the temperature of a storage device [Fig. 12-16; para 0006, 0015, 0025]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as they are in the same field of endeavor.


As per claim 13, AEC discloses the temperature range [page 2] and Kim discloses throttling [Fig. 12-16; para 0006, 0015, 0025].


Shor summary of cited prior art by the examiner in PTO-892 form but not used in the rejection above.
B. US-20170052551 discloses a storage device may be configured to operate in a first mode in which the storage device operates at first speed that is lower than normal speed when the detected temperature value is equal to or greater than a first start temperature and the detected temperature is included in a first temperature range that is lower than a second start temperature.
C. US-20160306592 discloses when a storage device is driven by a memory controller in a first mode, a temperature of the storage device may rise. If a temperature of the storage device is higher than or equal to the first temperature and lower than the second temperature, the memory controller may enter the second mode, and thus the temperature of the storage device may be controlled.
D. US-20150185951 discloses setting a control register value to 1 or zero based on sensed temperature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by applicant in submitted information discloser statement.